TATE, J.,
while the dismissal of the appeal may be correct insofar as the jurisprudence holds that timely filing of the appeal bond is jurisdictional, this jurisprudence *905should be re-evaluated in the light of its present statutory context. By this, all costs (which alone are secured by the devolutive appeal bond) were required by law to be paid in advance of the date on which the appeal (supposedly securing such costs) was to be filed. See also Messina v. Koch Industries, 273 So.2d 275 (La.1973).